Citation Nr: 0124403	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  98-10 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
idiopathic dilated cardiomyopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1968 and from October 1968 to May 1977.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for idiopathic dilated 
cardiomyopathy.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for compensation under 38 U.S.C.A. 
§ 1151 for idiopathic dilated cardiomyopathy has been 
obtained by the RO.

2.  In November 1988, the veteran was treated at two VA 
medical centers for chest pain, shortness of breath and 
radiating pain to the right arm.  After cardiac enzyme and 
echocardiogram (EKG) studies showed no significant findings, 
cardiac origin was ruled out.  

3.  The veteran remained symptom free until September 1990, 
when he was admitted to a VA facility for chest pain 
attributable to a diagnosis of cardiomyopathy. 

4.  A cardiologist who reviewed the veteran's claims file 
concluded that there was no reason to believe the veteran's 
cardiomyopathy diagnosed in 1990 was the same condition that 
was present in 1988.  





CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for idiopathic dilated cardiomyopathy have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1997, the veteran filed a claim seeking compensation 
under 38 U.S.C.A.  § 1151 for idiopathic dilated 
cardiomyopathy.  He contends, in essence, that he has 
additional disability as a result of VA's failure to diagnose 
a heart condition in 1988, and that any physician exercising 
the degree of skill and care ordinarily required of the 
medical profession would have diagnosed and treated the 
condition.  He maintains that his heart condition was not 
identified until two years later, which resulted in 
additional disability because it went untreated during those 
two years.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

I.  Duty to Assist

As a preliminary matter, the Board observes that the VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  The statute pertaining to the VA's duty to 
assist the veteran was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001), 
went into effect.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  

The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, it is the general rule that where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.

In accordance with the revised statute, the VA has a duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  The VA also has a duty to assist the veteran in 
obtaining relevant evidence if a reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In the case of a claim for compensation benefits, the 
duty to assist also includes obtaining the veteran's service 
medical records and other records pertaining to service, 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  If the VA is unable to obtain 
records identified by the veteran, the VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West 1991 & Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).
 
After reviewing the evidence, the Board finds that there has 
been substantial compliance with the assistance provisions 
set forth in the new laws and regulations.  The record 
reflects that the RO has obtained all VA medical records that 
pertain to the veteran's claim.  There is no indication of 
additional relevant medical evidence, such as outpatient or 
inpatient treatment records, that have not been obtained by 
the RO to date.  The Board has also obtained an expert 
medical opinion through the Veterans Health Administration, 
which was based on a review of the claims file.  In addition, 
the Board finds that, in its rating decisions and January 
1998 Statement of the Case, the RO duly informed the veteran 
of the type of evidence needed to support his claim for 
compensation under 38 U.S.C.A. § 1151.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO did not inform him 
of the enactment of the new provisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The Board therefore finds that disposition of the veteran's 
claim at the present time is appropriate.

II.  Relevant Background

On November 1, 1988, the veteran was admitted to the Dixie 
Medical Center after developing sharp substernal chest pain 
with radiation to the back of the neck.  The pain was 
accompanied by diaphoresis and weakness, and was relieved 
with Nitroglycerin but not with Tagamet or antacids.  
Electrocardiograms (EKGs) were normal.  During the next two 
days, the veteran experienced recurrent chest pain, shortness 
of breath and radiating pain to the right arm.  Both episodes 
were again relieved by Nitroglycerin.  An 
esophagogastorduodenoscopy (EGD) showed some mild active 
esophagitis, a small to medium sliding esophageal hiatal 
hernia, and mild to moderate erosive gastritis; the rest of 
the examination was within normal limits. 

On November 5, 1988, the veteran was transferred to the Salt 
Lake City VA Medical Center (VAMC) for further evaluation.  
During that admission, a thallium exercise treadmill test 
showed reversible septal ischemia, although the results were 
considered questionable or false positive due to the 
development of complete left bundle block.  Cardiac enzyme 
and EKG studies remained unchanged in that they showed no 
evidence of myocardial infarction.  A catheterization showed 
normal coronary arteries.  A left ventricular angiogram was 
also normal.  The pertinent diagnosis was atypical chest 
pain.  

On November 18, 1988, the veteran was transferred to the 
Omaha VAMC.  A report from that admission notes that the 
veteran's atypical chest pain had been ruled as cardiac in 
origin, but that an esophageal motility study was scheduled.  
The veteran refused the study, however, as it would require 
going through his nose.  After further discussion with staff, 
a trial of antiflux regimen was administered but showed no 
improvement.  On examination, the heart showed regular rate 
and rhythm with I/VI systolic ejection murmur at the left 
sternal border.  S1 and S2 waves were normal.  The 
cardiologist reiterated that the veteran's pain was not 
cardiac in origin.  Since the veteran refused further GI 
work-up, he was discharged on November 23, 1988.  The veteran 
was readmitted on December 1, 1988 for an esophageal motility 
study.  

On September 17, 1990, the veteran was admitted to the Omaha 
VAMC for complaints of chest pain after having been symptom 
free since 1988.  The veteran was painting his house when he 
developed a burning sensation in the substernal region, with 
the right greater than the left, accompanied by shortness of 
breath.  He experienced several more episodes before seeking 
medical attention.  

While in the emergency room, he had a recurrence of chest 
tightness which was relieved with Nitroglycerin.  An EKG 
showed a new onset of left bundle branch block.  A myocardial 
infarction was ruled out.  An EGK three days later showed 
left ventricular systolic dysfunction, an enlarged left 
ventricle with an apical akinesis, and diffuse hypokinesis.  
A clot was seen at the left ventricular apex.  Endomyocardial 
biopsy was consistent with dilated idiopathic cardiomyopathy 
or ischemia.  Hypothyroid cardiomyopathy was ruled out after 
the veteran's TSH and T4 levels were determined to be normal.  
A MUGA scan revealed a 43 percent ejection fraction and 
hypokinesis of the inferior, posterior septa with an 
otherwise normal wall function.  At one point the veteran 
experienced occasional bouts of chest pain of short duration, 
although EKG studies did not suggest ischemic changes.  The 
etiology of these bouts remained unclear.  The veteran was 
discharged with a diagnosis of cardiomyopathy.  

A decision by the Social Security Administration (SSA) issued 
in September 1991 found that the veteran had been disabled 
since September 17, 1990, due to idiopathic dilated 
cardiomyopathy with recurrent congestive heart failure.  This 
decision was based, in part, on a September 1991 letter 
submitted by Michael M. Dehning, M.D.  Dr. Dehning stated 
that the veteran had been followed at the Fremont Heart 
Center since December 1990, and that his problems included 
severe idiopathic dilated cardiomyopathy, history of 
congestive heart failure, and chest pain.  Neither the SSA 
decision nor Dr. Dehning's letter makes any reference to the 
veteran's VA medical treatment in 1988. 

The veteran was admitted to the Omaha VAMC from June to July 
1997 with a one-week history of substernal chest pain at rest 
and with exertion.  It was noted that he had a history of a 
hiatal hernia and a history of hospitalization in 1988 for 
myocardial infarction which caused a persistent left bundle 
branch block.  It was noted that a heart catheterization at 
that time was clean.  Then, in 1990, he had an ejection 
fraction of 43 percent.  

After recording the veteran's history, he was admitted to the 
intensive care until to rule out myocardial infarction.  
Serial enzymes and EGK studies revealed no evidence of an 
acute event.  A left bundle branch block was present which 
was persistent from his EKG performed in 1990.  The final 
diagnoses included atypical chest pain, stable angina; 
cardiomyopathy; left bundle branch block; hypertension; and 
history of left ventricular thrombus. 

The veteran submitted several articles in support of his 
claim, none of which directly addresses his particular case.  
For example, an article by the American College of 
Cardiology, entitled "Long-Term (2 Year) Beneficial Effects 
of Beta-Adrenergic Blockade With Bucindolol in Patients With 
Idiopathic Dilated Cardiomyopathy", states that beta-
adrenergic blockade represents a promising therapeutic 
approach to idiopathic dilated cardiomyopathy.  In an article 
entitled "Arguments Supporting the Use of Calcium Antagonists 
in Idiopathic Dilated Cardiomyopathy: Theoretical 
Considerations and Clinical Results", studies showed that 
sarcolemmal disorders in idiopathic dilated cardiomyopathy 
may result in left ventricular dysfunction.

At a March 2001 hearing before the undersigned member of the 
Board, the veteran reiterated his assertions that his heart 
condition was improperly diagnosed by VA in November 1988, 
thus preventing him from seeking proper treatment until 1990 
when he was hospitalized for severe chest pain.  He further 
stated that his heart condition permanently worsened because 
he did not seek treatment during that two-year period, and 
that his heart condition was far worse off than if he had 
received proper VA medical care in 1988. 

In light of the recent legal changes concerning the duty to 
assist, the Board requested an expert medical opinion through 
the VA Veterans Health Administration (VHA) concerning the 
central issue in this case as to whether the veteran's heart 
condition was misdiagnosed by VA in 1988.  In an August 2000 
opinion, Dr. Muzamil Rana, staff cardiologist at the Buffalo 
VA Medical Center, stated that he had reviewed the veteran's 
claims file.  Based on that review, Dr. Rana offered the 
following opinion:

It appears from the records provided that cardiology 
work-up and treatment at the Omaha VA was 
appropriate.  Patient had complete cardiac work-up 
including EKGs, cardiac enzymes, stress test and 
cardiac catheterization.  No abnormalities were 
detected on any of these tests.  Since he had normal 
left ventriculogram at that time, there is no reason 
to believe that he had cardiomyopathy at that time.  
It does not appear that any further cardiac work-up 
was necessary.  Although studies to exclude 
vasospastic angina were not performed, that diagnosis 
also appears unlikely, as it was reported that during 
some episodes of chest discomfort the EKG did not 
show any ST changes.  Moreover, the sensitivity and 
specificity of such study in cath lab is borderline.  
Patient was already on diltiazem, which would have 
been the treatment for that condition, it if was 
suspected. 

Due to the reasons provided above, there is no reason 
to believe that any other physician would have 
handled the case differently at that time.  

Patient was diagnosed with cardiomyopathy in 1990.  
There is nothing in the records to suspect that the 
condition was also present in 1988 and was missed. 
III.  Analysis

The veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  This provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  Section 
1151 has recently been amended, and requires that a showing 
of negligence or fault is necessary for claims filed on or 
after October 1, 1997.  See generally Brown v. Gardner, 513 
U.S. 115 (1994); see also Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Since the veteran's claim was filed in 
March 1997, a showing of negligence or fault is not required 
in this case. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Various conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation under 38 U.S.C.A. § 1151 
for idiopathic dilated cardiomyopathy.  The only medical 
opinion in support of the veteran's claim is the 1997 VA 
hospitalization report which notes that the veteran had a 
history of myocardial infarction when hospitalized in 1988.  
This evidence appears to suggest that the veteran had a heart 
attack in 1988 which was not diagnosed by VA.  However, it is 
unclear whether the history contained in that report was 
obtained by a review of the veteran's claims file as opposed 
to the veteran's self-reported history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that the mere 
recording of medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence); see also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran). 

In contrast, the recent VHA cardiology opinion was based on a 
review of the claims file.  Dr. Rana concluded there was 
nothing in the veteran's records to suspect that 
cardiomyopathy was present in 1988.  He therefore determined 
there was no reason to believe that any other physician would 
have handled the case differently at that time.  Dr. Rana 
concluded that the veteran's cardiomyopathy could not have 
been misdiagnosed by VA in 1988 because it simply was not 
present at that time.  

In addition to being based on a review of the claims file, 
the Board also finds that this VHA opinion meets the 
requisite standards of fairness, as it was obtained through a 
process that presented the questions in a neutral and 
objective manner, expressing only those facts that are 
relevant to the questions posed to ensure impartiality.  
Sutton v. Brown, 9 Vet. App. 553, 570 (1996).  Dr. Rana is 
not employed at either of the VAMCs where the veteran 
received the treatment in question a number of years earlier 
in 1988. 

Moreover, even assuming for discussion purposes that the 
veteran suffered a heart attack in 1988 but was misdiagnosed 
by VA, no evidence suggests that such a misdiagnosis would 
have resulted in any additional disability.  In his opinion, 
Dr. Rana explained that the veteran had been placed on 
diltiazem when hospitalized in 1988, which was the 
appropriate treatment for cardiomyopathy.  The Board has 
reviewed the articles submitted by the veteran from various 
medical journals concerning effective treatments for 
cardiomyopathy.  However, none of the articles pertain to his 
particular case.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); see also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  

Although the veteran maintains that he was misdiagnosed by VA 
in 1988, thereby causing additional disability, as a 
layperson without medical expertise or training, his 
statements, alone, are insufficient to support his claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are 
not competent to render medical opinions); see also 66 Fed. 
Reg. 45,620, 45, 630 (Aug 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(2) (competency is an adjudicative 
determination).  As such, the veteran's statements are of 
limited probative value, particularly in light of the August 
2001 cardiologist's opinion which is not supportive of the 
veteran's contentions.   

In summary, there is no medical evidence showing that the 
veteran suffers from any additional heart disability due to 
VA's failure to properly diagnose his condition in 1988.  In 
reaching its decision, the Board also has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  See 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).  
Therefore, his claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
idiopathic dilated cardiomyopathy is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

